Citation Nr: 0913717	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, to include as due to 
exposure to an herbicide agent.

4.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, to include as due to 
exposure to an herbicide agent.

5.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as due to 
exposure to an herbicide agent.

6.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as due to 
exposure to an herbicide agent.

7.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In a statement received by the RO in May 2008, the Veteran 
maintained that he was erroneously scheduled for a hearing 
before a Veterans Law Judge of the Board when he had 
requested a local hearing before a Decision Review Officer of 
the RO in Newark, New Jersey.  The claims file does not 
reflect that the Veteran has been scheduled for any type of 
hearing.  This case must be remanded to the RO to satisfy the 
hearing request.  

In addition, in the May 2008 statement, the Veteran indicated 
that he had appealed the initial 50 percent evaluation 
assigned following the grant of service connection for PTSD 
in the January 2008 rating decision.  The Veteran did not 
express disagreement with the initial evaluation assigned his 
PTSD disability in the notice of disagreement filed in 
January 2008, and in his February 2008 substantive appeal, he 
indicated that he was "completely satisfied" with the 
evaluation.  The Board, however, will construe the May 2008 
statement as a timely notice of disagreement with the January 
2008 rating decision on this issue as it was filed within one 
year from the date that the RO mailed notice of the 
determination.  See 38 C.F.R. § 20.302(a) (2008).  The Court 
has held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for the issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Thus, this issue is being 
remanded for issuance of a statement of the case and to give 
the Veteran the opportunity to complete an appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2008).  After 
the RO has issued the statement of the case, this issue 
should be returned to the Board only if the Veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a local 
hearing before a Decision Review 
Officer of the RO in Newark, New 
Jersey.

2.  Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to an initial 
evaluation in excess of 50 percent for 
service-connected PTSD, so that the 
Veteran may have the opportunity to 
complete an appeal on this issue (if he 
so desires) by filing a timely 
substantive appeal.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




